Citation Nr: 1753206	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a compensable rating for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012 and February 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in August 2017.  At the hearing, the Veteran 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus, type II, and a heart disorder due to exposure to herbicides while stationed in Okinawa, Japan.  In this regard, the Veteran submitted two articles in August 2017 that discuss evidence of herbicides located at Okinawa during the Vietnam War era.

VA has a duty to assist veterans in verifying exposure to herbicides.  The VA Adjudication Procedure Manual M21-1 (M21-1), IV.ii.1.H.7.a (2017) describes the procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam, the demilitarized zone in Korea, or Thailand.  The procedure involves: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to the Compensation Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If the Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In reviewing the evidence of record, the Board finds that VA has not yet requested confirmation of exposure from the Compensation Service or, if necessary, requested an opinion from the JSRRC in regard to the Veteran's service at Okinawa.  In this regard, the Veteran's DD 214 shows that he had foreign service for one year.  The Veteran indicated that he served overseas prior to being transferred to Camp Lejeune during his August 2017 Board hearing.  In addition, his personnel records show that he was transferred to Camp Lejeune in December 1973.  Accordingly, remand is required for additional development consistent with the directives set forth in the M21-1.

In addition, the Veteran is seeking a compensable rating for his service-connected skin disability.  The Veteran has been service connected for a skin condition found to be located on his feet during a VA examination in January 1995.  He was afforded a VA examination in regard to the present claim in February 2012.  During this examination, the examiner found that the skin disability covered none of the Veteran's exposed body area or his total body area.  In addition, while the examiner noted that the Veteran uses topical medications to treat this disability, she did not find that he uses systemic therapy such as corticosteroids or other immunosuppressive drugs to treat this disability. 

Since then, the Veteran reported during the August 2017 Board hearing that his skin disability is present on his legs and face in addition to his feet and that it covers up to 80 percent of his body.  In addition, a February 2011 VA treatment record reflects that the Veteran was given an injection to treat a rash on his face at such time.  

The Veteran's statements indicate that his skin disability may have worsened since the February 2012.  In addition, the February 2012 VA examiner did not discuss whether the injection given to the Veteran in February 2011 was done to treat his service-connected skin disability and, if so, whether it constituted systemic therapy to treat such disability.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, while on remand updated VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from January 2015.

2.  Develop the Veteran's allegation of exposure to herbicides pursuant to the VA Adjudication Procedure Manual M21-1, IV.ii.1.H.7.a, Verifying Herbicide Exposure on a Factual Basis in Other Locations, to include any verified service in Okinawa, Japan.

This development should include sending the Veteran's description of being exposed to herbicides while stationed at Okinawa, Japan to the Compensation Service and requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If necessary, send a request for verification of herbicide exposure to the JSRRC.

All steps taken in developing the allegation of herbicide exposure must be clearly documented in the claims file.

3.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected skin disability, to include whether the Veteran has been treated for this condition by systemic therapy such as corticosteroids or other immunosuppressive drugs.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

